Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 10/17/2022; and IDS filed on 10/14/2022.
Claims 1-43 are pending in the instant application.
Claims 38, 41 are drawn to non-elected species
Claims 1-36, 38, 41 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group XII (claims 37-43) and specie election of “further creating the antimicrobial bath by dissolving a dye and at least one antimicrobial agent in a coagulant solution” in the reply filed on 10/17/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 39-40, 42-43 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,786,930 in view of LIPINSKI et al (US 2008/0311409).
Patent ‘930 recites a coagulant comprising: calcium nitrate; a brilliant green dye, wherein said dye is at a concentration between 0.1 mg/ml and 0.01 mg/ml; and chlorhexidine gluconate, which is an antimicrobial agent, wherein said chlorhexidine gluconate is at a concentration between 0.012 and 0.02 percent (see claim 1), further comprising a substrate layer adjacent to the calcium nitrate and the chlorhexidine gluconate (see claim 3), further comprising a stearate (see claim 5), which is a surfactant.
Patent ‘930 does not recite introducing this coagulant to a former and introducing the former to an elastomeric polymer solution.
LIPINSKI teaches conventional method of fabrication of gloves comprises of: the former dipped into a bath, conventionally, containing a coagulant with a powder source, a surfactant, and water (see [0039]), the coagulant enables a polymer latex to deposit onto the former and aids in the release of the completed gloves from the form (see [0039]), the coagulant coated former is then dipped into a polymer bath, which is generally a natural rubber latex or synthetic polymer latex and include an elastomeric material that forms the body of the glove (see [0039]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate introducing the Patent’s coagulant to a former and introducing the former to an elastomeric polymer solution. The person of ordinary skill in the art would have been motivated to make those modifications, because it would make an antimicrobial glove, and reasonably would have expected success because coagulants are commonly used in the making of polymeric gloves.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 42, the chitosan derivatives, chitin derivatives do not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus of derivatives of chitosan and chitin encompassed by the claim, since there is no description of the structural relationship of these derivatives provided in the specification and Applicant has not provided a description as to how the base molecule may be changed while remaining a derivative.

Regarding claim 43, the “other staining agents”, “other types of a monoazo dye” do not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus of “other” types encompassed by the claim, since there is no description of the structural relationship of these “other types” provided in the specification and Applicant has not provided a description as to how the base molecule may be changed while remaining an “other types”.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 40 recites the limitation "the coagulant solution" in claim 37.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37, 39-40, 42-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LIPINSKI et al (US 2008/0311409) in view of WINTER et al (GB2263114) and REITZEL et al (Efficacy of novel antimicrobial gloves impregnated with antiseptic dyes in preventing the adherence of multidrug-resistant nosocomial pathogens. American Journal of Infection Control. Vol 37, Issue 4, May 2009, Pages 294–300).
	Applicant’s claims are directed to method of making an antimicrobial article comprising of: introducing a former to an antimicrobial coagulant bath containing a dye and an antimicrobial agent in a coagulant solution; and introducing the former to an elastomeric polymer solution.
LIPINSKI teaches conventional method of fabrication of gloves comprises of: the former dipped into a bath, conventionally, containing a coagulant with a powder source, a surfactant, and water (see [0039]), the coagulant enables a polymer latex to deposit onto the former and aids in the release of the completed gloves from the form (see [0039]), the coagulant coated former is then dipped into a polymer bath, which is generally a natural rubber latex or synthetic polymer latex and include an elastomeric material that forms the body of the glove (see [0039]).
	LIPINSKI does not teach using an antimicrobial agent in the coagulant bath, such as chlorhexidine gluconate.
WINTER teaches a coagulating solution (see abstract) comprising of: chlorhexidine (see abstract), such as 3% of Vantocil (see pg. 3, 4th paragraph; and pg. 4, Example 1) which is chlorhexidine gluconate; and calcium nitrate (see abstract; pg. 4, Example 1). The coagulating solution can be used for bacteriocidal/antiseptic effect on gloves (see pg. 1).
REITZEL teaches the prior art had known of using antiseptic dyes (see abstract), such as brilliant green dye, with chlorhexidine, which is commercially called Gardine (see abstract; pg. 295, under Coating methods), in antimicrobial gloves.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate an antimicrobial agent in the coagulant bath, such as chlorhexidine gluconate, and calcium nitrate; and an antiseptic dye, such as brilliant green. The person of ordinary skill in the art would have been motivated to make those modifications, because it would make an antimicrobial glove, and reasonably would have expected success because coagulants are commonly used in the making of polymeric gloves.








Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618